.     .




    Eon. Wi.ll.iamScanl.sn
    AssistantCounty Attorney
    Callleron
            County
    Brmnsville,Texas

    Dear Sir:                       ,:opinionBo. O-1654

                                      Be: State and count+taxes for 1939
                                          agaainstreel estateagqu*ed
                                          after July 1, 1939,by the
                                          BrownsvilleHousingAuthodty.

    m your letterof lioiember. 16, 1939, you advise that the Bmmsville
    HousingAuthority,organizedunder Article l269k of the RevisedCivil
    Statutesof Texas, obtaj.ned by deed and by the ererciseof its power
    of eminentdomain,certaiqreal estate in the City of Brownsville,Texas,
    the title to which vested in the Authosity~after July 1, 1939; that all
    taxes en such propertyto and.includingthe year 1938 were pai&, and
    that the Authorityhas set aside sufficientmoney to pay State and
    countytaxes upon the promrty for the year 1939, should it be re¶uired
    to do so; that as af January1, .1939,the title to this propertywas
    vested in privateindiviawd.

    From this state of fects,you ask the opinionof this depsrtmentupon
    the questionwhether the State and county taxes upon these properties
    for the year 1939 me collectible.

    Article7151, RevisedCivil Stat&es of Texas, 1925, providesin part
    as follows:

          "All propertiesshall be listedfor taxetionbetween
          Januarylst and April 30th of each year, when reN.red
          by the Assessor,with referencetathe quantityheld ~~
          or owned on the first day of January in the year for
          which the propertyis reQuirea.tobe listedor rendered ..."

    Ey virtue of the prov.isiens
                               of this statute,the ownershipof propertyon
    the first day of Januaryof a?ayyear createsa ~liahilityon the part
    of the owner for taxes leviedupon such propertyfor that year,WLnters
    vs. IndependentSchoolDistrict'd Event (Civ. App.),208 9. W. 574,and'
    the sale of such propertyshortlythereafterdoes not affect the rule.
    ChildressCountyvs. State, 127 Tex. 343, 92 S. W. (2d) 1011.
HOZI.      scanlen,Page #2 (O-1654)
    ~$~.~iarn



It is true that Section22 of the Act under which the Brownsville
HousingAuthorityis organizedprovides:

    ?he propertyof an authorityis decleredto be public
    propertyused for essentialpublicand governmental
    purposesand such propertyand an authorityshall be
    exemptfrom ell taxes and specialeasessmentsof the city,
    the county,the State, or any politicalsubdivisionthereof;..."

However,whethera particularpiece of propertyis exempt from taxation
or not dependsupon its ownershipon the date as of which the taxes
are assessed,and if, after such date, but before the tax is paid, the
propertyis takenby eminentdomain or boughtby a body politicor
corporatethe propertyof which ia exemptfrom taxation,the tax as
originallyassessedis valid and subsisting,end the parsonwho owned
the propertyon the data as of which the tax was assessedis legally
boundto pey it. 26 Rawle c. L. 29%
The acquisitienoftitle tothese properties,of course,imposesno
personalresponsibility upon the HousingAuthorityfor taxes due the
State and the county,assessedagainstthe indivia~i owners thereof
as of January1, 1939,Howher, there is involvedin your -inquiry,  of
necessity,tha questionwhetherthe lands taken over by the Housing
Authorityare held by it subjectto the valid liens, if any, of the
State and countyagainstsuch lands for taxes assessedagainstthe'
individualownersthereofas of Jenuary1, 1939.

In view of the provisionsof the Act under which the HousingAuthority
is created,we do not find it necessaryto discussthe doctrineof
merger,as appliedto the presentsituation.

                Article 8, Section15, providesas follows:
Cur Constitution,

     ?he annualassessmentmade upon landedpropertyshall
     be a speciallien thereon;and all property,both real
     and personal,belongingto any delinquenttaxpayer
     shall be liabletoseizureand sale for the paymentof
     all the taxes and penaltiesdue by such delinquent,and
     such propertymay be sold for the paymentof the taxes
     and penaltiesdue by each delinquent,under such regulations
     as the Legislaturemay~*ovide."

     ?l'helien of .theState, under the provisionsof the
     Constitution,ariassout of the asaessmantof property,
     and does not exist-untilthat assessmentis made." State
     vs. Farmer (SupraW Court),59 S. W.:541.
Hon. William Scanlan,Page #3   (0-l.6654)




It appaarsthat the propertiesinvolvedin your inquirywere not acquired
by the HousingAuthorityuntil after the expirationof the time provided
by law for the making of assessmentsthereon. Applyingthe presumption
that the officersof the State have performedtheir duty in accordancewith
the law, we presumethat assessmentswere regularlymade, prior to
April 30, 1939, and prior to the acquisitionof title to these properties
by the HousingAuthority,by the proper officers,so that the tax lien
given by the Constitutioncame into existenceprior to the time the
propertieswere acquiredby the BrownsvilleHousingAuthority.

Article l269k providesin part as follows:

     "Sec. 3 (1) Real propertyshall includeall lands, including
     improvements and fixturesthereon,and propertyof any nature
     appurtenantthereto,or used in connectiontherewith,and
     every estate,interestand right, legal or equitabletherein,
     includingterms for years and liens by way of judgment,mortgage,
     or otherwiseand the indebtednesssecuredby such liens."

     “Sec. 12. ... Propertyalreadydevotedto a publicuse may be
     acquiredin like manner,providedthat no ~realproperty
     belongingto the city, the county,the State, or any political
     subdivisionthereofmay be acquiredwithout its consent."

     Sec. 20.  All real propertyof an Authorityshall'beexempt
     from levy and sale by virtue of an execution,and no execution
     or other judicialprocessshell issue againstthe same, nor
     shalleny judgmnt againstan authoritybe a charge or lien
     upon its real property;..."

     “Sec. 22.  The propertyof an authorityis declaredto be
     publicpropertyused for essentialpublicand governmental
     purposesand such propertyand authorityshall be exempt
     from all taxes and specialassessmentsof the city, the
     county,the State or any politicalsubdivisionthereof;
     ...n

The lien for taxes existingagainstsuch propertiesin favor of the
State and the county is clearly"an interestin land." SectionI2 of the
Act providesthat no real propertybelongingto the countyor the State
may be acquiredwithout its consent,and Section3 (1) definesthe term
"realproperty"in such manner as to includeevery interestin lands.
The Act in our opinionexpressly,therefore,preventsthe Housing
Authorityfrom deprivingthe State or the County of ths benefitof liens
for taxes lawfullyfixed against real propertieti for taxes due the State
and county.
                                                              -   -




Hon. WilliamScanlan,Page #4   (O-1654)



We trust that the foregoingsufficientlyanswersyour inquiry.


                                  Yours very truly

                              AlTORIWiCWERALOFTRXAS

                              s/ R. W. Fairchild



                              m
                                  R. W. Fairchild
                                        Assistant

IMF:pbp/ldw

APFmvED DEC. 13, 1939
s/ OeraldC. Mann
        -oFTExAs
AlTORlTEY

APPROVED
OPllpIcN
CD
BY B. W. B.
CRAIRMAR